Shoyer, J.,
On August 9,1961, at the request of counsel for the accountants and with the approval of counsel for the other parties in interest, *488I suspended absolute confirmation of my adjudication dated July 28, 1961, sur the first account of the trustees.
The suspension of the adjudication was requested because apportionments were involved and it was not sufficiently clear to the parties as to just what was meant by our Supreme Court in its decision on July 26, 1961, in Catherwood Trust, 405 Pa. 61, in the court’s use of the phrase “audit pending”. Since then, in Brown Estate, 408 Pa. 214, at pages 231-234, the Supreme Court has ruled that an audit is pending from the moment an account is filed until the time of the formal hearing or audit. Here there was no dispute as to the apportionments made pursuant to the Pennsylvania Rule, but a contest as to whether a $5,000 legacy was vested or contingent continued the audit until the formal argument was held before me on June 15, 1961. Thereafter, and while I was preparing my adjudication, the audit was no longer pending. Hence the distribution as proposed in accordance with the Pennsylvania Rule of Apportionment is correct.
Since I suspended confirmation of my adjudication solely to await clarification of “audits now pending”, and for no other purpose, it was unnecessary to order this matter down for re-audit. Following the decision in Brown, it would have been proper procedure for me to have lifted the suspension and to have reconfirmed my adjudication without more. Counsel for the accountants’ letter of July 25, 1962, addressed to other counsel, was notice of my intention so to do, and is hereby treated as such.
And now, October 2, 1962, no objection appearing, my adjudication dated July 28, 1961, is hereby approved and the account is reconfirmed nisi.